Citation Nr: 1004433	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability of 
the left little finger.

3.  Entitlement to service connection for a right foot 
disability, other than residuals of a cold injury.

4.  Entitlement to service connection for residuals of a 
cold injury to the feet.

5.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.  VA has deemed him incompetent and C.P., his daughter, 
has been appointed legal custodian and payee for his 
benefits.  The Veteran's daughter has prosecuted the 
Veteran's appeal on his behalf.  As such, she is the 
appellant in this case.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 2006 and August 2006 rating decisions.  In the 
March 2006 rating decision, the RO denied service connection 
for hearing loss, a right foot disability, and cold injury 
to the feet.  In May 2006, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was 
issued in December 2006, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2007.

In the August 2006 rating decision, the RO denied service 
connection for disabilities of the lower back and the left 
little finger.  In October 2006, the appellant filed a NOD.  
A SOC was issued in September 2007, and the appellant filed 
a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in October 2007.

In a January 2009 rating decision, the RO granted service 
connection for bilateral hearing loss, representing a full 
grant of that benefit sought.

In her January 2007 substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge in 
Washington, DC.  In her October 2007 substantive appeal, the 
appellant indicated that she did not want a Board hearing.  
Therefore, the Board finds that the appellant's Board 
hearing request was withdrawn.

In November 2009, a Deputy Vice Chairman of the Board 
granted the motion of the Veteran's representative to 
advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, in October 2008, the appellant granted a power-of-
attorney in favor of The American Legion with regard to the 
claims on appeal.  The appellant's current representative 
has submitted written argument on her behalf.

The Board's decision addressing the claims for service 
connection for a low back disability; a disability of the 
left little finger; a right foot disability, other than 
residuals of a cold injury; and residuals of a cold injury 
to the feet is set forth below.  The claim for an initial, 
compensable rating for bilateral hearing loss is addressed 
in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim on appeal have been 
accomplished.

2.  There is no competent medical evidence that the Veteran 
currently has a low back disability.

3.  There is no competent medical evidence that the Veteran 
currently has a disability of the left little finger.

4.  There is no competent medical evidence that the Veteran 
currently has a right foot disability, other than residuals 
of a cold injury.

5.  The most probative medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current residuals of a cold injury to the feet and service 
weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for service connection for a disability of 
the left little finger are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for a right foot 
disability, other than residuals of a cold injury, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for service connection for residuals of 
cold injury to the feet are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As regards the claims of service connection for a low back 
disability and a disability of the left little finger, in a 
May 2006 pre-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the appellant with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations.  The August 2006 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the May 2006 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.

As regards the claims for service connection for a right 
foot disability, other than residuals of a cold injury to 
the feet, and residuals of a cold injury to the feet, in an 
August 2005 pre-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The March 2006 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
August 2005 letter.  A subsequent March 2006 letter provided 
the appellant with information pertaining to the assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
March 2006 letter, and opportunity for the appellant to 
respond, the January 2009 supplemental SOC (SSOC) reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC 
or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment and private medical records and the reports of 
March 2006 and December 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the appellant and by 
the Veteran's representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Low Back, Left Little Finger, Right Foot

The appellant has contended that the Veteran has 
disabilities of the low back, left little finger, and right 
foot, other than residuals of a cold injury, that are 
related to his service.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for a 
low back disability, a disability of the left little finger, 
and a right foot disability, other than residuals of a cold 
injury.

An October 1952 service treatment record shows that the 
Veteran had jammed fingers.

A May 1953 service record indicates that the Veteran fell 
last night, and his left little finger was now swollen and 
tender.  X-rays were taken, and the Veteran was instructed 
to soak the finger three times a day.

A June 1953 service treatment record shows that the Veteran 
began having pain in his back yesterday.  He had a cough but 
no pain on deep breathing.  The diagnosis was bronchitis.

A November 1953 service record indicates that the Veteran 
had pain in the little toe of his right foot.  He was 
instructed to soak the toe for five days.

A September 1954 service treatment record shows that the 
Veteran complained of pain on the right plantar surface of 
his foot.  The pain occurred when he was walking and in bed 
at night.  A subsequent September 1954 entry shows that x-
rays were negative.  There was no evidence of pathology.

In May 1955, the Veteran was examined for separation.  The 
spine, feet, upper extremities, and lower extremities were 
normal.  Other than childhood diseases and a non-correctable 
left eye, the Veteran denied all serious illnesses, 
injuries, and operations.

In December 2008, the Veteran underwent VA examination for 
his spine.  The examiner noted that the claims file was 
reviewed.  He had dementia and could not offer any 
complaints with regard to his back.  There was no treatment.  
The examiner noted the entry in the Veteran's service 
treatment records, showing he complained of back pain and 
was diagnosed as having bronchitis.  Range of motion was 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degree bilaterally, and rotation to 45 degrees 
bilaterally.  There was no pain, spasm, weakness, or 
tenderness.  Neurological examination was normal.  Spine x-
rays showed the spine was unremarkable for the age.  A low 
back condition was not found on examination.

In December 2008, the Veteran underwent VA examination for 
his hand.  The examiner noted that the claims file was 
reviewed.  There was no known trauma to the hand.  The 
Veteran had pain in his little finger while on active duty 
and no complaints over the years.  There was no treatment.  
X-rays were negative.  Following examination, the examiner 
noted that arthralgia of the left little finger was not 
found on examination.

In December 2008, the Veteran underwent VA examination for 
his feet.  The examiner noted that the claims file was 
reviewed.  The Veteran had no pain in his right foot.  He 
had dementia and was unable to offer history of the right 
foot.  There were no problems with the right foot and no 
treatment.  X-rays were negative.  Following examination, 
the examiner indicated that arthralgia of the right foot was 
not found on examination.

The appellant has contended that the Veteran has 
disabilities of the low back, left little finger, and right 
foot, other than residuals of a cold injury, that are due to 
his service.  Although the service treatment records show 
that the Veteran was seen for complaints of pain, there was 
no diagnosis of any chronic disability at that time.  
Furthermore, a review of the post-service evidence reveals 
no diagnosed disability with regard to these claims.  The 
appellant and the Veteran have not submitted or identified 
any existing evidence that shows a diagnosis of a low back 
disability, a left little finger disability, or a right foot 
disability, other than residuals of a cold injury.  
Furthermore, the December 2008 VA examinations specifically 
found no low back condition and that arthralgia of the left 
little finger and right foot was not found.  The VA 
examinations are the only pertinent, post-service medical 
evidence of record.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, 
where, as here, medical evidence establishes that the 
Veteran does not have the claimed disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claims for 
service connection for a low back disability, a disability 
of the left little finger, and a right foot disability, 
other than residuals of a cold injury, must be denied, 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.


B.  Cold Injury to the Feet

The Veteran's DD Form 214 indicates that he had one year and 
six months of foreign and/or sea service.  One service 
record indicates that the Veteran was located in Tripoli, 
Libya, from September 1953 to March 1954.  That same 
document then indicates that the Veteran left New York and 
arrived in Tripoli, Libya, in September 1952, and left Libya 
in March 1954, arriving in Massachusetts the next day.  His 
duty was in North Africa.

An April 1995 document indicates that the Veteran completed 
a questionnaire about his military service for the purpose 
of his Social Security wage credits.  The Veteran indicated 
that he served from 1952 to 1955 with the 580th Air Re 
Supply Squadron, and the location was Africa.

May 2003 private treatment records show that the Veteran's 
feet were examined.  He had no hair growth and diminished 
sensorium.  In a written statement, R.F., D.P.M., indicated 
that he had examined the Veteran and, in his opinion, it was 
more likely than not that he had frost bite as a result of 
his service in the Korean conflict.

In a September 2005 written statement, R.F., D.P.M., 
indicated that the Veteran was under his care for 
complications associated with peripheral vascular disease.  
He had poor circulation identified by non palpable posterior 
tibial and dorsalis pedis arteries.  He had tropic epidermal 
changes that placed his foot at risk.  The condition was 
further complicated by small vessel disease resultant from 
frostbite suffered during World War II.  The condition had 
progressed.

In March 2006, the Veteran underwent VA examination.  The 
Veteran's service records did not specify where he had his 
foreign service.  The Veteran stated that most of the time, 
he was in Africa.  The Veteran had Alzheimer's disease and 
poor memory.  The Veteran did recall some cold exposure.  
The examiner noted the in-service x-ray of the right foot 
that was normal.  However, it was unclear what led to the 
examination of the Veteran's right foot.  Following 
examination, the diagnosis was status post frostbite of the 
bilateral feet with cold sensitivity and tingling sensation 
of the feet, dystrophy of the toenails, and callus formation 
at the medical aspect of the great toe, bilaterally.

The evidence of record clearly establishes that the Veteran 
has a diagnosis of status post frostbite of the bilateral 
feet with cold sensitivity and tingling sensation of the 
feet, dystrophy of the toenails, and callus formation at the 
medial aspect of the great toe, bilaterally.  This was shown 
in the March 2006 VA examination report.  In addition, the 
Veteran's private clinician indicated that the Veteran had 
problems with peripheral vascular disease.  However, the 
record simply fails to establish that any of the noted 
diagnoses are actually a residual of a cold injury.

The Veteran's private clinician has indicated, in two 
separate statements, that the Veteran's residuals of a cold 
injury of the feet are due to his service in Korea and, 
alternatively, his service during World War II.  The record 
clearly shows that the Veteran did not serve during World 
War II.  In addition, the record does not establish that the 
Veteran had service in Korea.  The Veteran has dementia and 
was not able to give a complete history.  He did report 
exposure to cold during his March 2006 VA examination.  
However, he also indicated that his foreign service was in 
Africa.  All of the Veteran's service personnel records 
indicate that he had service in Libya and northern Africa.  
There is no evidence that he had service in Korea.  
Furthermore, there is no evidence in the Veteran's service 
treatment records that he suffered a cold injury during 
service.  While the Veteran has reported a vague history of 
having been exposed to cold weather, he, unfortunately, has 
been diagnosed with dementia.  Therefore, absent any other 
evidence that the Veteran served in cold weather, including 
Korea, the Board cannot find that his statement is credible.  
Additionally, while the Veteran reported cold exposure, he 
did not report a specific history of cold injury.

In the absence of any competent and credible evidence of a 
cold injury in service, the Board must find that service 
connection is not warranted.  While the Veteran's private 
clinician indicated that the Veteran's residuals of a cold 
injury to the feet were related to service in Korea or 
during World War II, the more probative evidence of record 
establishes that the Veteran did not have service in Korea 
or during World War II.  Therefore, the opinions of the 
Veteran's private clinician, which are based on an 
inaccurate factual premise, are not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

C.  All Claims

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
appellant and her representative; however, none of this 
evidence provides a basis for allowance of any of the 
claims.  As indicated above, the claims turn on the medical 
matter of current disability (a medical diagnosis) and 
etiology, matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and her representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, they are not competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a low back disability; a 
disability of the left little finger; a right foot 
disability, other than residuals of a cold injury; and 
residuals of cold injury to the feet must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a disability of the left little 
finger is denied.

Service connection for a right foot disability, other than 
residuals of cold injury is denied.

Service connection for residuals of cold injury to the feet 
is denied


REMAND

In a January 2009 rating decision, the RO granted the 
Veteran service connection for bilateral hearing loss and 
assigned a noncompensable (0 percent) disability rating.  In 
December 2009, the Board received a written statement from 
the appellant.  In that December 2009 written statement, the 
appellant questioned the 0 percent rating assigned to the 
Veteran's bilateral hearing loss disability when it was 
service connected.  The Board accepts this as a timely NOD 
with the January 2009 RO rating decision.  The appellant has 
not been furnished a SOC regarding the issue of entitlement 
to an initial compensable rating for service-connected 
bilateral hearing loss.

By filing a NOD with the January 2009 RO decision, the 
appellant has initiated appellate review of the issue 
decided therein.  The next step in the appellate process is 
for the RO to issue to the appellant an SOC.  See 38 C.F.R. 
§ 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Consequently, this matter must be remanded to the 
RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the appellant and 
her representative a SOC with respect to 
the assignment of a noncompensable (0 
percent) rating for bilateral hearing 
loss, along with a VA Form 9, and afford 
them the appropriate opportunity to submit 
a substantive appeal perfecting an appeal 
on that issue.  The appellant and her 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, an 
initial, compensable rating for bilateral 
hearing loss-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


